Case: 12-11909         Date Filed: 08/07/2012   Page: 1 of 3

                                                                      [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11909
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 3:12-cv-00048-MCR-EMT



LAWRENCE L. BLANKENSHIP,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                  versus

JOHN L. MILLER,
Circuit Court Judge,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (August 7, 2012)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 12-11909     Date Filed: 08/07/2012    Page: 2 of 3

      In this case, Lawrence L. Blankenship, proceeding pro se, seeks damages

against John L. Miller, a judge of the Santa Rosa County Circuit Court, for the

violation of his rights under the First, Fifth, Seventh, Ninth, and Fourteenth

Amendments to the U. S. Constitution. The District Court dismissed

Blankenship’s amended complaint “because th[e] court lack[ed] jurisdiction to

conduct appellate review of orders entered in state court proceedings, and because

Defendant Judge John L. Miller is immune from suit.” Order dated March 5,

2012. Blankenship now appeals the District Court’s decision.

      Blankenship’s amended complaint seeks damages against Judge Miller for

“deny[ing] [Blankenship] due process by refusing to consider his motion [for] oral

argument.” Amended Comp. at 3. “If Judge Miller [had] granted the oral

argument, he [would have been] asked to explain these errors, and Judge Miller

refused to do so. In fact, Judge Miller tried to deceive the Plaintiff by stating it

lacked the authority to correct the errors of the lower court.” Id. at 4. “The Circuit

Appellate Judges, including Judge Miller, filed an ‘ORDER RECUSE’ themselves

from hearing the Plaintiff’s ‘APPEAL’.” Id. at 5. These allegations make it clear

that Blankenship was suing Judge Miller for rulings he made, as a trial judge or as

an appellate judge, in a case in which Blankenship was the plaintiff.

      Judges are absolutely immune “from damages for those acts taken while

                                           2
              Case: 12-11909     Date Filed: 08/07/2012    Page: 3 of 3

they are acting in their judicial capacity unless they acted in the ‘clear absence of

all jurisdiction.’” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (quoting

Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S.Ct. 1099, 1105, 55 L.Ed.2d 331

(1978)); see also Sibley v. Lando, 437 F.3d 1067, 1070-71 (11th Cir. 2005). It is

clear from Blankenship’s amended complaint that Judge Miller’acted in his

judicial capacity when he committed the acts of which Blankenship complains.

Accordingly, the District Court did not err in dismissing the amended complaint

and Blankenship’s case on the ground that Judge Miller is immune from suit.

      AFFIRMED.




                                           3